Case 9:19-cv-80244-RLR Document 37 Entered on FLSD Docket 04/30/2019 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                     CASE NO.: 9:19-CV-80244-ROSENBERG/REINHART

  SECURITIES AND EXCHANGE COMMISSION,

                                        Plaintiff,

  v.

  CASTLEBERRY FINANCIAL SERVICES GROUP,
  LLC, T. JONATHON TURNER, f/k/a “JON BARRI
  BROTHERS,” and NORMAN M. STRELL,

                                        Defendants,

  and

  CASTLEBERRY ALL SPORTS SERVICES GROUP,
  INC., SUZANNE L. STRELL, and NORMAN M. STRELL
  REVOCABLE TRUST,

                                Relief Defendants.
  ___________________________________________________/

                      JUDGMENT AS TO DEFENDANT CASTLEBERRY
                          FINANCIAL SERVICES GROUP, LLC

         The Securities and Exchange Commission having filed a Complaint and Defendant

  Castleberry Financial Services Group, LLC having entered a general appearance through counsel;

  consented to the Court’s jurisdiction over Defendant and the subject matter of this action;

  consented to entry of this Judgment without admitting or denying the allegations of the Complaint

  (except as to jurisdiction and except as otherwise provided herein in paragraph V); waived findings

  of fact and conclusions of law; and waived any right to appeal from this Judgment:
Case 9:19-cv-80244-RLR Document 37 Entered on FLSD Docket 04/30/2019 Page 2 of 6



                                                   I.
                      SECTION 17(a) OF THE SECURITIES ACT OF 1933

          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that

  Defendant is restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

  (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any

  means or instruments of transportation or communication in interstate commerce or by use of the

  mails, directly or indirectly:

          (a)     to employ any device, scheme, or artifice to defraud;
          (b)     to obtain money or property by means of any untrue statement of a material fact
          or
                  any omission of a material fact necessary in order to make the statements made,
                  in light of the circumstances under which they were made, not misleading; or
          (c)     to engage in any transaction, practice, or course of business which operates or
                  would operate as a fraud or deceit upon the purchaser;
  by, directly or indirectly (i) creating a false appearance or otherwise deceiving any person, or (ii)

  disseminating false or misleading documents, materials, or information or making, either orally or

  in writing, any false or misleading statement in any communication with any investor or

  prospective investor; about: (A) any investment in or offering of securities, (B) the management

  of the company; (C) the prospects for success of any product or company, (D) the use of investor

  funds, or (E) the misappropriation of investor funds or investment proceeds.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Judgment by personal service or otherwise: (a) any of the Defendants’

  officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

  participation with any Defendant or with anyone described in (a).



                                                  -2-
Case 9:19-cv-80244-RLR Document 37 Entered on FLSD Docket 04/30/2019 Page 3 of 6



                                                  II.

                      SECTION 10(B) OF THE EXCHANGE ACT OF 1934

         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

  restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities

  Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5 promulgated

  thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate commerce,

  or of the mails, or of any facility of any national securities exchange, in connection with the

  purchase or sale of any security:

         (a)     to employ any device, scheme, or artifice to defraud;
         (b)     to make any untrue statement of a material fact or to omit to state a material fact
                 necessary in order to make the statements made, in the light of the circumstances
                 under which they were made, not misleading; or
         (c)     to engage in any act, practice, or course of business which operates or would
                 operate as a fraud or deceit upon any person;
  by (i) creating a false appearance or otherwise deceiving any person, or (ii) disseminating false or

  misleading documents, materials, or information or making, either orally or in writing, any false

  or misleading statement in any communication with any investor or prospective investor, about:

  (A) any investment in or offering of securities, (B) the management of the company; (C) the

  prospects for success of any product or company, (D) the use of investor funds, or (E) the

  misappropriation of investor funds or investment proceeds.

         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

  Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

  receive actual notice of this Judgment by personal service or otherwise: (a) any of the Defendants’

  officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

  participation with any Defendant or with anyone described in (a).


                                                 -3-
Case 9:19-cv-80244-RLR Document 37 Entered on FLSD Docket 04/30/2019 Page 4 of 6



                                                   III.
                                           ASSET FREEZE

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that until

  further Order of the Court:

         A.      Defendant and its respective directors, officers, agents, servants, employees,
                 attorneys, depositories, banks, and those persons in active concert or participation
                 with any one or more of them, and each of them, who receive notice of this order
                 by personal service, mail, email, facsimile transmission or otherwise, be and hereby
                 remain, restrained from, directly or indirectly, transferring, setting off, receiving,
                 changing, selling, pledging, assigning, liquidating or otherwise disposing of, or
                 withdrawing any assets or property, including but not limited to cash, free credit
                 balances, fully paid for securities, personal property, real property, and/or property
                 pledged or hypothecated as collateral for loans, or charging upon or drawing from
                 any lines of credit, owned by, controlled by, or in the possession of, whether jointly
                 or singly, and wherever located; and
         B.      Any financial or brokerage institution or other person or entity holding any such
                 funds or other assets, in the name, for the benefit or under the control of Defendant,
                 directly or indirectly, held jointly or singly, and wherever located, and which
                 receives actual notice of this order by personal service, mail, email, facsimile, or
                 otherwise, shall hold and retain within its control and prohibit the withdrawal,
                 removal, transfer, disposition, pledge, encumbrance, assignment, set off, sale,
                 liquidation, dissipation, concealment, or other disposal of any such funds or other
                 assets.
                                                   IV.

                                   RECORDS PRESERVATION

         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that until

  further Order of the Court, Defendant and any of its respective directors, officers, agents, servants,

  employees, attorneys, depositories, banks, and those persons in active concert or participation with

  any one or more of them, and each of them, be and hereby remain restrained and enjoined from,

                                                  -4-
Case 9:19-cv-80244-RLR Document 37 Entered on FLSD Docket 04/30/2019 Page 5 of 6



  directly or indirectly, destroying, mutilating, concealing, altering, disposing of, or otherwise

  rendering illegible in any manner, any of the books, records, documents, correspondence,

  brochures, manuals, papers, ledgers, accounts, statements, obligations, files and other property of

  or pertaining to Defendants or Relief defendants, wherever located and in whatever form, electronic

  or otherwise.

                                                  V.

                           DISGORGEMENT AND CIVIL PENALTY

         Upon motion of the Commission, the Court shall determine whether it is appropriate to

  order disgorgement of ill-gotten gains and/or a civil penalty pursuant to Section 20(d) of the

  Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §

  78u(d)(3)] and, if so, the amount(s) of the disgorgement and/or civil penalty. If disgorgement is

  ordered, Defendant shall pay prejudgment interest thereon, calculated from February 2018, based

  on the rate of interest used by the Internal Revenue Service for the underpayment of federal income

  tax as set forth in 26 U.S.C. § 6621(a)(2). In connection with the Commission’s motion for

  disgorgement and/or civil penalties, and at any hearing held on such a motion: (a) Defendant will

  be precluded from arguing that he did not violate the federal securities laws as alleged in the

  Complaint; (b) Defendant may not challenge the validity of the Consent or this Judgment; (c)

  solely for the purposes of such motion, the allegations of the Complaint shall be accepted as and

  deemed true by the Court; and (d) the Court may determine the issues raised in the motion on the

  basis of affidavits, declarations, excerpts of sworn deposition or investigative testimony, and

  documentary evidence, without regard to the standards for summary judgment contained in Rule

  56(c) of the Federal Rules of Civil Procedure. In connection with the Commission’s motion for




                                                 -5-
Case 9:19-cv-80244-RLR Document 37 Entered on FLSD Docket 04/30/2019 Page 6 of 6



  disgorgement and/or civil penalties, the parties may take discovery, including discovery from

  appropriate non-parties.

                                                    VI.

                                 RETENTION OF JURISDICTION

          IT IS HEREBY FURTHER ORDERED that this Court shall retain jurisdiction over this

  matter and the Defendants and Relief Defendants in order to implement and carry out the terms of

  all Orders and Decrees that may be entered and/or to entertain any suitable application or motion

  for additional relief within the jurisdiction of this Court, and will order other relief that this Court

  deems appropriate under the circumstances.

                                                   VII.

                                   RULE 54(b) CERTIFICATION

          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

  Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.



          DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 30th day of April

  2019.


                                                 _________________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE



  Copies furnished to: All Counsel of Record




                                                   -6-
